      Case 4:21-cv-01310 Document 11 Filed on 08/10/21 in TXSD Page 1 of 5
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                             UNITED STATES DISTRICT COURT                             August 11, 2021
                              SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

MANUEL IXMATA,                                   §
                                                 §
        Plaintiff,                               §
VS.                                              §   CIVIL ACTION NO. 4:21-CV-01310
                                                 §
MOGONYE LAND TECH, LLC                           §
and                                              §
STEPHEN M. MOGONYE,                              §
                                                 §
        Defendants.                              §

                         MEMORANDUM OPINION AND ORDER

I.     INTRODUCTION

       Before the Court is the defendants’, Mogonye Land Tech, LLC (the “Company”) and

Stephen Mogonye (Mogonye), motion to compel arbitration (DE 8). The plaintiff, Manuel

Ixmata, filed a response (DE 9), and the defendants have filed a reply (DE 10). After having

carefully considered the motion, response, reply, the record, and the applicable law, the Court

determines that the defendants’ motion to compel arbitration should be GRANTED.

II.    BACKGROUND

       The Company is a commercial landscaping business, and Mogonye is President. From the

summer of 2018 until October of 2020, Ixmata worked for the Company as a landscaping laborer

and supervisor. On April 20, 2021, Ixmata brought this putative collective action against the

defendants for allegedly violating the overtime provisions of the Fair Labor Standards Act, 29

U.S.C. §§ 201, et seq. (“FLSA” or “the Act”). Ixmata alleges that he and other similarly situated

employees were denied overtime pay for hours worked in excess of 40 hours per week. The

defendants now ask the Court to compel the parties to arbitration and dismiss the case or,

alternatively, stay the case pending arbitration proceedings.



1/5
       Case 4:21-cv-01310 Document 11 Filed on 08/10/21 in TXSD Page 2 of 5




III.    THE PARTIES’ CONTENTIONS

        In seeking to compel arbitration, the defendants direct the Court to a Mediation and

Arbitration Agreement (the “Agreement”), purportedly signed by Ixmata and Mogonye, on the

Company’s behalf, on October 31, 2019. The defendants assert that the Agreement requires the

parties to arbitrate all employment disputes, including any FLSA action. The defendants also

offer the sworn affidavits of two employees who attest to having notified the plaintiff that he had

to sign the Agreement as a condition of his continued employment and to having witnessed him

sign the Agreement. Further, the defendants offer a federal W-9 tax form and prior timesheet that

they assert Ixmata also signed. Additionally, the defendants assert that the Agreement binds

Ixmata even if he did not sign it, since he continued working for the defendants after receiving

notice of the Agreement.

        In response, Ixmata states, by sworn declaration, that he never signed the Agreement,

does not recall ever seeing the Agreement, and in any event, would not have been able to read it

because he does not understand English. Ixmata further asserts that the signature on his

declaration is different from his purported signature on the Agreement.

IV.     ANALYSIS AND DISCUSSION

        The Federal Arbitration Act permits an aggrieved party to file a motion to compel

arbitration when an opposing party has “failed, neglected, or refused to comply with an

arbitration agreement.” Am. Bankers Ins. Co. of Fla. v. Inman, 436 F3d 490, 493 (5th Cir. 2006)

(citing 9 U.S.C. § 4). Courts employ a two-step analysis to determine whether a party can be

compelled to arbitrate. Jones v. Halliburton Co., 583 F.3d 228, 233 (5th Cir. 2009), cert.

dismissed, 559 U.S. 998, 130 S. Ct. 1756 (2010). First, the court must determine whether the

parties agreed to arbitrate the dispute in question. Jones, 583 F.3d at 233–34. This inquiry is




2/5
      Case 4:21-cv-01310 Document 11 Filed on 08/10/21 in TXSD Page 3 of 5




divided into two subparts: (1) whether there is a valid agreement to arbitrate the claims; and (2)

whether the dispute in question falls within the scope of that arbitration agreement. Id. If the

court answers both subparts in the affirmative, it then determines whether any federal statute or

policy renders the parties’ claim non-arbitrable. Id. Here, because neither party contends that a

federal statute or policy prevents arbitration in the instant case, the Court limits its analysis to the

first step.

        Since the plaintiff disputes the very existence of the Agreement, the Court—not an

arbitrator—must determine whether the parties formed the Agreement. Arnold v. Homeaway,

Inc., 890 F.3d 546, 550 (5th Cir. 2018). Whether there is a valid arbitration agreement is a

question of state contract law. Kubala v. Supreme Prod. Servs., Inc., 830 F.3d 199, 201 (5th Cir.

2016). The parties agree that Texas law applies.

         “If the making of the arbitration agreement . . . be in issue, the court shall proceed

summarily to the trial thereof.” 9 U.S.C. § 4. “The party resisting arbitration bears ‘the burden of

showing that he is entitled to a jury trial under § 4 of the Arbitration Act.’” Dillard v. Merrill

Lynch, Pierce, Fenner & Smith, Inc., 961 F.2d 1148, 1154 (5th Cir. 1992). To put the making of

the arbitration agreement “in issue,” a party must “unequivocal[ly] den[y] that he agreed to

arbitrate and produce ‘some evidence’ supporting his position.” Chester v. DirecTV, LLC, 607

F. App’x 362, 363–64 (5th Cir. 2015) (per curiam) (alterations in original) (quoting T & R

Enters., Inc. v. Cont’l Grain Co., 613 F.2d 1272, 1278 (5th Cir. 1980)).

        The Court is of the opinion that the plaintiff has not put the making of the Agreement “in

issue” and that the Agreement is valid. The evidence shows that the defendants imposed the

Agreement over a year after the plaintiff became employed by the defendant on an at-will basis.

“To demonstrate a modification of the terms of at-will employment, the proponent of the




3/5
      Case 4:21-cv-01310 Document 11 Filed on 08/10/21 in TXSD Page 4 of 5




modification must demonstrate that the other party (1) received notice of the change and

(2) accepted the change.” Kubala, 830 F.3d at 203. Simply stated, if an employee continues

working after being notified of the changes, then he has accepted the changes as a matter of law.

Id.

       In the case at bar, the defendant offers sworn affidavits of Mogonye and another

Company employee, both of whom attest to notifying the plaintiff that he had to sign the

Agreement as a condition of his continued employment. The Agreement, itself, states the

employee’s agreement to arbitrate all employment disputes is a condition of his continued

employment. See DE 8-1, § 1 (“As a condition of your employment at MOGONYE LAND

TECH, you agree that . . . any controversy or claim arising out of or relating to your employment

relationship with MOGONYE LAND TECH . . . , will be submitted . . . for final and binding

resolution by a private and impartial arbitrator.”). In his declaration, the plaintiff does not

affirmatively dispute ever receiving or seeing the Agreement. He states only that he does not

recall seeing the Agreement. Such a statement, however, does not controvert the defendants’

evidence that they notified him of the Agreement and witnessed him signing the same. See

Batiste v. Island Recs., Inc., 179 F.3d 217, 223 (5th Cir. 1999) (stating that a party’s “inability to

remember signing [the contracts] is not sufficient to raise a material issue as to the validity of the

agreements” (internal citation omitted)). The uncontroverted evidence shows that the parties

formed a valid agreement to arbitrate.

       Additionally, the plaintiff’s FLSA action falls within the scope of the Agreement. This is

evident from the above-cited contract language, as well as the Agreement’s express inclusion of

FLSA claims in its “Claims covered” section. Because there is a valid agreement to arbitrate and




4/5
      Case 4:21-cv-01310 Document 11 Filed on 08/10/21 in TXSD Page 5 of 5




the dispute falls within the Agreement, the plaintiff is bound to arbitrate his claim. The

defendants’ motion to compel arbitration should, therefore, be granted.

V.     CONCLUSION

       Based on the foregoing analysis and discussion, the defendants’ motion to compel

arbitration is GRANTED. This case is STAYED pursuant to 9 U.S.C. § 3, pending the

completion of arbitration proceedings. The Court hereby administratively closes this case but

retains jurisdiction to enforce any arbitration award, if appropriate.

       It is so ORDERED.

       SIGNED on this 10th day of August, 2021.


                                                   ___________________________________
                                                   Kenneth M. Hoyt
                                                   United States District Judge




5/5
